PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Mastic et al.
Application No. 16/019,479
Filed: 26 Jun 2018
For: VEHICLE BASED FLUID METER TESTER
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 9, 2022, and supplemented May 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned March 3, 2021, for failure to submit an inventor’s oath or
declaration executed by each inventor as required by 37 CFR 1.63, or a substitute statement
executed on behalf of each inventor as required by 37 CFR 1.64, not later than the date on which
the issue fee was paid. Specifically, no inventor’s oath or declaration was executed by or on
behalf of inventor Floyd Stanley Salser. On April 22, 2019, a declaration was filed on behalf of
“Floyd Stanley Salser, J.R.” On March 2, 2021, the issue fee was paid. On March 10, 2021, a Notice of Abandonment was mailed, stating that an inventor’s oath or declaration was needed for the fourth inventor (i.e., Floyd Stanley Salser) without the suffix “Jr”. On April 19, 2021, a petition to withdraw the holding of abandonment was filed. On July 12, 2021, a decision dismissing the petition was mailed by the Office of Data Management (ODM). On August 19, 2021, a renewed petition was filed to withdraw the holding of abandonment. On March 7, 2022, a decision was mailed dismissing the petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath or declaration by Floyd Stanley Salser, Jr. filed May 13, 2022, (2) the petition fee of $1,050 paid May 9, 2022, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET